In re Quan, Raul; Quan, Grace; applying for motion for clarification of decision dated June 12, 1987 on application for writ of certiorari and/or review; Parish of Orleans; Orleans Juvenile Court, Div. “A”, No. 201-369-A; to the Court of Appeal, Fourth Circuit, No. CA-6491.
Prior report: La., 508 So.2d 576.
Motion for Clarification granted. The judgment of this Court dated June 12, 1987 is amended to clarify that “pending further proceedings” in that order refers to the trial court. Our review of the record before us indicates that the custody issue has not been finally resolved by the trial court. Accordingly, we remand to the trial court for a hearing on that issue in addition to the fixing of supervised visitation rights as previously ordered.